Case: 19-1158   Document: 78   Page: 1   Filed: 02/20/2020




   United States Court of Appeals
       for the Federal Circuit
                ______________________

     REINALDO CASTILLO, GONZALO PADRON
    MARINO, MAYDA ROTELLA, JULIA GARCIA,
   SHOPS ON FLAGER INC., JOSE F. DUMENIGO,
     DORA A. DUMENIGO, HUMBERTO J. DIAZ,
 JOSEFA MARCIA DIAZ, LUIS CRESPO, JOSE LUIS
       NAPOLE, GRACE BARSELLO NAPOLE,
       BERNARDO D. MANDULEY, NORMA A.
    MANDULEY, DANILO A. RODRIGUEZ, DORA
    RODRIGUEZ, AVIMAEL AREVALO, ODALYS
 AREVALO, DALIA ESPINOSA, DANIEL ESPINOSA,
    SOFIRA GONZALEZ, LOURDEZ RODRIGUEZ,
    ALBERTO PEREZ, MAYRA LOPEZ, NIRALDO
     HERNANDEZ PADRON, MERCEDES ALINA
       FALERO, LUISA PALENCIA, XIOMARA
  RODRIGUEZ, HUGO E. DIAZ, AND, CONCEPCION
 V. DIAZ, AS CO-TRUSTEES OF THE DIAZ FAMILY
   REVOCABLE TRUST, SOUTH AMERICAN TILE,
 LLC, GLADYS HERNANDEZ, NELSON MENENDEZ,
      JOSE MARTIN MARTINEZ, NORMA DEL
 SOCORRO GOMEZ, OSVALDO BORRAS, JR., LUIS
                   R. SCHMIDT,
                Plaintiffs-Appellants

                          v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1158
                ______________________
Case: 19-1158    Document: 78    Page: 2     Filed: 02/20/2020




 2                                CASTILLO v. UNITED STATES




    Appeal from the United States Court of Federal Claims
 in Nos. 1:16-cv-01624-MBH, 1:17-cv-01931-MBH, Senior
 Judge Marian Blank Horn.
                  ______________________

                Decided: February 20, 2020
                 ______________________

     MEGHAN SUE LARGENT, LewisRice, St. Louis, MO, ar-
 gued for plaintiffs-appellants. Plaintiffs-appellants Gon-
 zalo Padron Marino, Mayda Rotella, Julia Garcia, Jose F.
 Dumenigo, Dora A. Dumenigo, Dalia Espinosa, Daniel Es-
 pinosa, Sofira Gonzalez, Mayra Lopez, South American
 Tile, LLC, Gladys Hernandez, Jose Martin Martinez,
 Norma del Socorro Gomez, Luis R. Schmidt, Humberto J.
 Diaz, Josefa Marcia Diaz also represented by LINDSAY
 BRINTON.

     JAMES H. HULME, Arent Fox LLP, Washington, DC, for
 plaintiffs-appellants Reinaldo Castillo, Danilo A. Rodri-
 guez, Dora Rodriguez.

    MARK F. HEARNE, II, True North Law Group, LLC, St.
 Louis, MO, for plaintiffs-appellants Shops on Flager Inc.,
 Luis Crespo, Jose Luis Napole, Grace Barsello Napole, Ber-
 nardo D. Manduley, Norma A. Manduley, Avimael Arevalo,
 Odalys Arevalo, Lourdez Rodriguez, Alberto Perez, Niraldo
 Hernandez Padron, Mercedes Alina Falero, Luisa Palencia,
 Xiomara Rodriguez, Hugo E. Diaz, Concepcion V. Diaz,
 Nelson Menendez, Osvaldo Borras, Jr. Also represented by
 STEPHEN S. DAVIS.

     KEVIN WILLIAM MCARDLE, Environment & Natural Re-
 source Division, United States Department of Justice,
 Washington, DC, argued for defendant-appellee. Also rep-
 resented by JEFFREY B. CLARK, ERIC GRANT.
                 ______________________
Case: 19-1158     Document: 78     Page: 3    Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                   3



   Before WALLACH, TARANTO, and CHEN, Circuit Judges.
 TARANTO, Circuit Judge
      Reinaldo Castillo and others own plots of land abutting
 a railroad right-of-way that was long ago granted to, and
 for decades used by, the Florida East Coast Railway Co. in
 Dade County, Florida. It is undisputed before us that,
 when the railway company eventually abandoned the
 right-of-way for rail use (the purpose for which the right-
 of-way was granted), full rights to the underlying land—
 title unencumbered by the right-of-way easement—would
 have reverted to whoever owned such rights, had there
 been no overriding governmental action. But there was
 such governmental action: the railway company success-
 fully petitioned a federal agency to have the railroad corri-
 dor turned into a recreational trail. The landowners sued
 the United States in the Court of Federal Claims, alleging
 that the agency’s conversion of the railroad right-of-way
 into a recreational trail constituted a taking of their rights
 in the corridor land abutting their properties and that the
 United States must pay just compensation for that taking.
 To establish their ownership of the corridor land, the plain-
 tiffs relied on a Florida-law doctrine known as the “center-
 line presumption,” which, where it applies, provides that
 when a road or other corridor forms the boundary of a land-
 owner’s parcel, that landowner owns the fee interest in the
 abutting corridor land up to the corridor’s centerline, un-
 less there is clear evidence to the contrary.
     In proceedings on summary-judgment motions, the
 government argued that the landowners did not own the
 land to the centerline of the railroad corridor at issue. The
 trial court agreed with the government, holding that the
 only reasonable finding on the evidence in this case was
 that the centerline presumption was overcome or was in-
 applicable. See Castillo v. United States, 138 Fed. Cl. 707
 (2018) (SJ Op.); Castillo v. United States, 140 Fed. Cl. 590
 (2018) (Reconsideration Op.). The landowners appeal. We
Case: 19-1158    Document: 78      Page: 4    Filed: 02/20/2020




 4                                  CASTILLO v. UNITED STATES




 conclude that the trial court misapplied the centerline pre-
 sumption to the evidence. We reverse and remand.
                               I
                              A
     When a railroad stops using a railroad right-of-way to
 operate a rail line, Section 8(d) of the National Trails Sys-
 tem Act Amendments of 1983 (Trails Act), 16 U.S.C.
 § 1247(d), “allows [the] railroad to negotiate with a state,
 municipality, or private group (the ‘trail operator’) to as-
 sume financial and managerial responsibility for operating
 the railroad right-of-way as a recreational trail.” Caldwell
 v. United States, 391 F.3d 1226, 1229 (Fed. Cir. 2004). The
 federal government’s Surface Transportation Board (STB)
 has exclusive and plenary authority to “regulate the con-
 struction, operation, and abandonment of most railroad
 lines in the United States.” Id. at 1228. If the railroad and
 trail operator reach a trail agreement and notify the STB,
 the STB may issue a Notice of Interim Trail Use or Aban-
 donment (NITU), 49 C.F.R. § 1152.29(d), which permits the
 railroad to discontinue rail service on the right-of-way and
 allows for trail use of the right-of-way indefinitely. Rogers
 v. United States, 814 F.3d 1299, 1303 (Fed. Cir. 2015).
      The Fifth Amendment’s Takings Clause provides that
 private property shall not “be taken for public use, without
 just compensation.” If, in the absence of a conversion to
 trail use, state law would provide for return to a person of
 full rights in the land, “[a] taking occurs when, pursuant to
 the Trails Act, state law reversionary interests are effec-
 tively eliminated in connection with a conversion of a rail-
 road right-of-way to trail use.” Caldwell, 391 F.3d at 1228;
 see also Preseault v. United States, 100 F.3d 1525, 1552
 (Fed. Cir. 1996) (en banc). Accordingly, the government
 must provide just compensation to the owner of the rever-
 sionary rights eliminated by a Trails Act conversion. See
 Rogers, 814 F.3d at 1303.
Case: 19-1158    Document: 78     Page: 5    Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                  5



                             B
     In the fall of 1924, Florida East Coast Railway Co.
 (FEC Railway) obtained a 1.2-mile long right-of-way ease-
 ment (of a basically north-south orientation) in Dade
 County, Florida, by way of four condemnation orders in the
 Dade County Circuit Court. See J.A. 708–09 (P. Russo
 judgment); J.A. 710–12 (R.S. Stanley judgment); J.A. 712–
 13 (W.H. Johnson judgment); J.A. 713–16 (J. Pyles judg-
 ment). The FEC Railway completed most of the rail line on
 the right-of-way in 1932 and soon began operations on the
 line as part of its South Little River Branch Line.
     As relevant here, the land to the east of the right-of-
 way eventually came into the hands of two families: the
 Merwitzers and the Mosses. The Merwitzers owned the
 land to the east of the right-of-way obtained by FEC Rail-
 way in the P. Russo judgment. The Merwitzers acquired
 this land from a 1945 deed from Mr. and Ms. T.C. Hollett
 (the 1945 Hollett-Merwitzer deed). On September 30,
 1947, the Merwitzers recorded a subdivision plat of the
 land, entitled “Zena Gardens.” The recorded subdivision
 plat includes the following description:
    That Louis Merwitzer and Rebecca Merwitzer his
    wife owners of the S.E. ¼ of the S.E. ¼ of Section 2,
    Township 54 South, Range 40 East, Miami, Dade
    County, Florida, excepting therefrom a strip of
    land off the westerly side which is the right of way
    of the Okeechobee-Miami Extension of the Florida
    East Coast Railway have caused to be made the at-
    tached plat entitled “Zena Gardens.”
    The Streets, Avenues and Terrace as shown to-
    gether with all existing and future planting, trees
    and shrubbery there on are hereby dedicated to the
    perpetual use of the Public for proper purposes re-
    serving to the said Louis Merwitzer and Rebecca
    Merwitzer, his wife, their heirs, successors or
Case: 19-1158    Document: 78     Page: 6    Filed: 02/20/2020




 6                                 CASTILLO v. UNITED STATES




     assigns, the reversion or reversions thereof when-
     ever discontinued by law.
 J.A. 759.
     The Mosses owned land north of the Merwitzers’ land
 and east of the FEC Railway right-of-way. The relevant
 portion of the right-of-way had been obtained by FEC Rail-
 way in the other three condemnation orders—the R.S.
 Stanley, W.H. Johnson, and J. Pyles judgments. The
 Mosses acquired this land from a 1949 deed from the Es-
 tate of Lucy Cotton (the 1949 Cotton-Moss deed). On No-
 vember 3, 1949, Mr. and Ms. Moss recorded a subdivision
 plat of the land, entitled “Princess Park Manor.” The rec-
 orded subdivision plat includes the following description:
     That ERVING A. MOSS and HARRIETT E. MOSS
     his wife, owners of the South ½ of the N.E. ¼, South
     of the Canal and East of the Florida East Coast
     Right-of-Way, located in Sec. 2 TWP 54 South,
     RGE. 40 East, Dade County Florida; being the land
     East of the Florida East Coast Right-of-Way and
     between Flagler Street and the Tamiami canal and
     extending East to Ludlum Road, ALSO [t]he West
     ½ of the Northeast ¼ of the Southeast ¼ less the
     Florida East Coast Right-of-Way all in Sec. 2 Town-
     ship 54 South RGE. 40 East, Dade County Florida,
     Said Florida East Coast Right-of-Way being the
     right-of-way of the Okeechobee Miami Extension of
     the Florida East Coast Railway, have caused to be
     made the attached Plat entitled “Princess Park
     Manor.”
     The Streets, Avenues, Roads, Terraces, Courts and
     Alleys as shown together with all existing and fu-
     ture planting, trees and shrubbery thereon are
     hereby dedicated to the perpetual use of the public
     for proper purposes, reserving the said ERVING A.
     MOSS and HARRIETT E. MOSS, his wife their
Case: 19-1158    Document: 78      Page: 7    Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                   7



     heirs; successors or assigns, the reversion or rever-
     sions thereof whenever discontinued by law.
 J.A. 757.
     Between March 1977 and July 2016, Reinaldo Castillo,
 Nelson Menendez, and others acquired, by deed, title to
 parcels of land in Zena Gardens and Princess Park Manor.
 The deeds did not themselves specify the precise parcel
 boundaries but referred to the parcels by lot numbers
 within the subdivision plats. See, e.g., J.A. 920 (conveying
 “Lot 8, in Block 11, of ZENA GARDENS, according to the
 Plat thereof”).
      On January 21, 2016, FEC Railway requested author-
 ity from the STB to abandon the right-of-way, including the
 portion that abuts Zena Gardens and Princess Park Manor.
 On November 1, 2016, Florida East Coast Industries (FEC
 Industries) requested issuance of an NITU that would al-
 low it to operate a trail on the corridor. The STB granted
 the request and issued an NITU, which allowed FEC In-
 dustries “to negotiate with FEC [Railway] for acquisition of
 the Line for use as a trail under [Section 8(d) of the Trails
 Act].” J.A. 268. FEC Railway and FEC Industries notified
 the STB on July 18, 2017, that “they ha[d] entered a Pur-
 chase Sale Agreement . . . for the rail banking/interim trail
 use of the 1.21-mile” right-of-way. J.A. 695.
                              C
      In December 2016, Mr. Castillo and other landowners
 (collectively the Castillo plaintiffs), along with Mr. Menen-
 dez and other landowners (collectively, the Menendez
 plaintiffs), separately sued the federal government in the
 Court of Federal Claims, alleging that the STB’s issuance
 of the NITU authorizing conversion of the FEC right-of-
 way into a public recreational trail constituted a taking of
 their property, entitling them to just compensation. The
 trial court consolidated the cases. After filing their plead-
 ings, the parties stipulated that at the time the STB issued
Case: 19-1158     Document: 78     Page: 8    Filed: 02/20/2020




 8                                  CASTILLO v. UNITED STATES




 the NITU, each plaintiff owned land—in either the Zena
 Gardens or the Princess Park Manor subdivision—adja-
 cent to the FEC right-of-way. The Castillo plaintiffs’ corri-
 dor-abutting land is split between the two subdivisions; the
 Menendez plaintiffs’ corridor-abutting land lies entirely in
 Princess Park Manor. SJ Op., 138 Fed. Cl. at 714.
     The Castillo and Menendez plaintiffs (collectively, the
 landowners) filed separate motions for partial summary
 judgment, asking the court to determine that the NITU
 constituted a taking. 1 The landowners argued that FEC
 Railway had only an easement over, not fee-simple title to,
 the land underlying the FEC right-of-way and that the
 easement was limited to operating a railway. They argued
 that the NITU constituted a taking because, in its absence,
 once FEC Railway abandoned use of the corridor for rail
 service, the landowners would have regained full posses-
 sion of the abutting corridor land, east of and up to the cen-
 terline, which they claimed they owned under Florida law.
      The government opposed the landowners’ motions and
 filed its own cross-motions for summary judgment. As to
 the Menendez plaintiffs, the government sought summary
 judgment that the Menendez plaintiffs could not establish


     1    The Castillo plaintiffs sought partial summary
 judgment as to the government’s liability for portions of the
 right-of-way granted to FEC Railway in all four condemna-
 tion orders and a portion of the right-of way obtained by a
 1923 deed from G.F. and Mary Holman. See Castillo’s Mo-
 tion for Partial Summary Judgment at 1, Castillo v. United
 States, 138 Fed. Cl. 707 (2018) (No. 1:16-cv-01624), ECF
 No. 23. The Menendez plaintiffs sought the same relief
 with respect to portions of the right-of-way granted to FEC
 Railway in three of the four condemnation orders. Menen-
 dez’s Motion for Partial Summary Judgment at 1, Menen-
 dez v. United States, 138 Fed. Cl. 707 (2018) (No. 1:17-cv-
 01931), ECF No. 20.
Case: 19-1158      Document: 78      Page: 9     Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                      9



 that they owned the land underlying the right-of-way ob-
 tained by the railway in the condemnation orders. As to
 the Castillo plaintiffs, with respect to the issues now before
 us, the government argued that the Castillo plaintiffs had
 not established their entitlement to summary judgment in
 their favor regarding their ownership of any of the corridor
 land. 2
       The government’s main argument was that the land-
 owners had established ownership of only their parcels ad-
 jacent to the right-of-way and not any land underlying the
 right-of-way. Specifically, the government pointed to lan-
 guage in the September 1947 Zena Gardens plat “excepting
 . . . a strip of land off the westerly side which is the right of
 way of the . . . [FEC] Railway,” J.A. 759, and language in
 the November 1949 Princess Park Manor plat describing
 the subdivision as being “east of the Florida East Coast
 right-of-way,” J.A. 757. According to the government, that
 language, together with certain other language, shows that
 the Merwitzers and Mosses excluded the FEC right-of-way
 from conveyances made according to the September 1947
 and November 1949 plats. Government’s Cross-Motion for
 Summary Judgment at 12–13, Castillo v. United States,
 138 Fed. Cl. 707 (2018) (No. 1:16-cv-01624), ECF No. 25.
      To prove ownership of the land underlying the right-of-
 way, the landowners invoked a doctrine of Florida property
 law, i.e., the centerline presumption. Under that doctrine,
 in its principal relevance to the issue presented to the trial
 court on summary judgment, if a grantor conveys property
 identified as bounded by a road, stream, or similar corridor,


     2    The government sought summary judgment that
 FEC Railway received fee simple title to the portion of the
 corridor land conveyed in the 1923 deed from G.F. and
 Mary Holman. The trial court agreed, SJ Op., 138 Fed. Cl.
 at 730–34, and the landowners do not challenge that aspect
 of the trial court’s ruling.
Case: 19-1158    Document: 78      Page: 10     Filed: 02/20/2020




 10                                  CASTILLO v. UNITED STATES




 and the grantor owns the land under that boundary corri-
 dor, the grant also conveys title to the land underlying the
 corridor up to the corridor’s centerline, unless there is clear
 evidence of non-conveyance as to that corridor land. Land-
 owners’ Reply in Support of Their Motion for Partial Sum-
 mary Judgment at 7–9, Castillo v. United States, 138 Fed.
 Cl. 707 (2018) (No. 1:16-cv-01624), ECF No. 32 (citing
 Smith v. Horn, 70 So. 435 (Fla. 1915)). According to the
 landowners, the 1947 and 1949 plats’ descriptions and de-
 pictions, on which the government relied, failed to rebut
 the centerline presumption.
      On June 29, 2018, the trial court resolved the sum-
 mary-judgment motions in favor of the government. SJ
 Op., 138 Fed. Cl. at 742. The trial court made similar de-
 terminations for the lots in both Zena Gardens and Prin-
 cess Park Manor, namely, that there is no genuine issue of
 triable fact because the plat descriptions and depictions of
 the subdivisions rebut the centerline presumption by
 clearly showing that the Merwitzers and Mosses “did not
 intend to pass title to the railroad corridor to the grantees
 of the subdivision parcels adjacent to the railroad corridor.”
 Id. at 740, 742. In particular, the trial court concluded that
 the Zena Gardens plat “makes a specific point to ‘except[]’
 the railroad corridor from the description of [the] land plat-
 ted,” id. at 740, and that the Princess Park Manor plat de-
 scribes the parcels in the plat as both “East of the [FEC
 Railway] Right-of-Way” and “less the [FEC Railway] Right-
 of-Way,” id. at 741, thus excluding the railroad corridor. In
 the trial court’s view, the absence of the railroad right-of-
 way from the paragraph in both plat descriptions dedicat-
 ing the “Streets” and “Avenues” to the public confirms that
 the individual lot conveyances did not include the railroad
 right-of-way. Id. at 740, 741. Finally, again relying just on
 the plats, the court concluded that the pictorial depictions
 of the subdivisions in the plats indicate that none of the
 parcels “extend onto the railroad corridor but, instead, end
Case: 19-1158    Document: 78      Page: 11     Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                   11



 at the edge of the railroad corridor,” meaning that the rail-
 road corridor is not included in the subdivision plat. Id.
     The landowners filed motions for reconsideration, ar-
 guing that the trial court misapplied the centerline pre-
 sumption. 3 To prove that the Merwitzers and Mosses did
 not retain for themselves a fee estate in the strip of land
 under the right-of-way easement, the landowners pre-
 sented, for the first time, two pre-platting chain of title re-
 ports—one for a parcel in Zena Gardens and one for a
 parcel in Princess Park Manor. See J.A. 880–81; J.A. 882–
 84 (Zena Gardens parcel chain of title report); J.A. 928–30
 (Princess Park Manor parcel chain of title report). The
 Zena Gardens report included the 1945 Hollett-Merwitzer
 deed, and the Princess Park Manor report included the
 1949 Cotton-Moss deed. In response, the government sub-
 mitted a 1937 quitclaim tax deed that, the government as-
 serted, showed a conveyance of the land underlying the
 FEC right-of-way from the Southern Drainage District di-
 rectly to the FEC Railway.
      On October 30, 2018, the trial court denied the land-
 owners’ motions for reconsideration. See Reconsideration
 Op., 140 Fed. Cl. at 606. The trial court found no clear er-
 ror in its determination that the Merwitzers (in September
 1947) and the Mosses (in November 1949) made clear their
 intent not to convey title to the land underlying the FEC


     3   The Castillo landowners also argued that the trial
 court erred by granting summary judgment in favor of the
 government for the portions of the FEC right-of-way ob-
 tained by condemnation order because the government had
 not moved for summary judgment with respect to those
 portions of the right-of-way. The trial court rejected the
 argument without disputing the premise about the limited
 scope of the government’s motion. Reconsideration Op.,
140 Fed. Cl. at 604–05. On appeal, the Castillo plaintiffs
 have not challenged that procedural ruling.
Case: 19-1158    Document: 78      Page: 12   Filed: 02/20/2020




 12                                 CASTILLO v. UNITED STATES




 right-of-way. Id. at 601. The trial court then considered
 the pre-platting chain of title reports submitted by the
 landowners and found that these reports were public rec-
 ords available to the landowners at the time they filed their
 summary-judgment motions, and thus “should not have
 been left for a post-decision motion for reconsideration.”
 Id. Nonetheless, the trial court considered the reports and
 adopted a new basis to reject the landowners’ claims,
 namely, that the Merwitzers and Mosses did not them-
 selves own the land underlying the right-of-way when the
 subdivisions were platted. Id. at 601–02. The trial court
 supported this determination with the language of the
 1945 Hollett-Merwitzer deed and the 1949 Cotton-Moss
 deed. Id. The trial court ruled that the 1945 Hollett-Mer-
 witzer deed conveyed land “less [the] certain strip of land”
 that is the right-of-way and that the 1949 Cotton-Moss
 deed stated that the land conveyed was “East of the [FEC]
 right-of-way” and “less the [FEC] Right-of-Way.” Id. (quot-
 ing J.A. 897, 943). The trial court did not address the 1937
 quitclaim tax deed submitted by the government.
    The landowners timely appealed. We have jurisdiction
 under 28 U.S.C. § 1295(a)(3).
                              II
     We review a decision of the Court of Federal Claims
 granting summary judgment de novo. See Rogers, 814 F.3d
 at 1305. Summary judgment is appropriate “if the movant
 shows that there is no genuine dispute as to any material
 fact and the movant is entitled to judgment as a matter of
 law.” Court of Federal Claims Rule 56(a). We review the
 denial of a motion for reconsideration for an abuse of dis-
 cretion. See Nat’l Westminster Bank, PLC v. United States,
 512 F.3d 1347, 1363 (Fed. Cir. 2008). “An abuse of discre-
 tion occurs when a court misunderstands or misapplies the
 relevant law or makes a clearly erroneous finding of fact.”
 Id.
Case: 19-1158    Document: 78      Page: 13     Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                   13



     We analyze the property rights of the parties in a rails-
 to-trails case under the relevant state’s law, which in this
 case is Florida law. Rogers, 814 F.3d at 1305. We decide
 legal issues, under federal or state law, de novo. Hash v.
 United States, 403 F.3d 1308, 1312 (Fed. Cir. 2005).
                               A
     The landowners argue that the trial court misapplied
 the centerline presumption under Florida law. Specifi-
 cally, they argue that the court, in its summary-judgment
 opinion, improperly interpreted the Zena Gardens and
 Princess Park Manor plats as reserving a reversionary in-
 terest in the FEC right-of-way to the Merwitzers and
 Mosses, so that the subsequent deeds to the subdivision
 parcels at issue did not grant any ownership of land in the
 railroad corridor. We agree with the landowners.
     Long ago, the Supreme Court of the United States de-
 scribed the centerline presumption as a “familiar principle
 of law” to the effect that “a grant of land bordering on a
 road or river, carries the title to the centre of the river or
 road, unless the terms or circumstances of the grant indi-
 cate a limitation of its extent by the exterior lines.” Banks
 v. Ogden, 69 U.S. 57, 68 (1864). A note to the Florida Su-
 preme Court’s 1887 decision in Florida Southern Railway
 Co. v. Brown described the rule as applicable to a “deed de-
 scribing land as bounded by a street or other way,” rather
 than “as being bounded by the side line of the street”: the
 deed “passes all the title of the grantor in and to the soil of
 such way, extending to the center line thereof, subject to
 the easement of the public, in the absence of an express or
 implied reservation of such street or way.” 1 So. 512, 515
 (Fla. 1887). In 1915, the Florida Supreme Court in Smith
 v. Horn applied the centerline presumption to the streets
 of a subdivision plat:
     Where the owner of land has it . . . platted, showing
     subdivisions thereof, with spaces for intervening
     streets . . . and conveyances in fee of the
Case: 19-1158      Document: 78      Page: 14     Filed: 02/20/2020




 14                                   CASTILLO v. UNITED STATES




      subdivisions are made with reference to such . . .
      plat, the owner thereby evinces an intention to ded-
      icate an easement in the streets or other highways
      to the public use . . . and the title of the grantees of
      subdivisions abutting on such streets in the ab-
      sence of a contrary showing, extends to the center
      of such highway, subject to the public easement.
 70 So. 435, 436 (Fla. 1915); see also Servando Bldg. Co. v.
 Zimmerman, 91 So. 2d 289, 293 (Fla. 1956) (recognizing
 that Florida codified the centerline presumption in part for
 subdivision plats at Fla. Stat. § 177.08 (1955), now
 § 177.085); Seaboard Air Line Ry. v. Southern Inv. Co., 44
So. 351, 353 (Fla. 1907) (“The proprietor of lots abutting on
 a public street is presumed, in the absence of evidence to
 the contrary, to own the soil to the center of the street.”
 (internal quotations omitted)). 4
     The centerline presumption can be rebutted in two
 ways of relevance here. First, the party challenging the
 presumption may “present evidence of the grantor’s intent
 not to convey to the centerline” of the easement. Bischoff
 v. Walker, 107 So. 3d 1165, 1171 (Fla. Dist. Ct. App. 2013).
 Second, a party can show that “the strip of land being
 claimed is titled in someone else.” Rogers v. United States,
 184 So. 3d 1087, 1098 (Fla. 2015).
    We have not been pointed to a decision under Florida
 law that specifically rules on a contested issue about



      4  In a recent case, the Florida Supreme Court de-
 clined to consider “whether or to what extent t[he] ‘center
 line presumption’ rule still applies to property adjacent to
 streets and highways in Florida today.” Rogers v. United
 States, 184 So. 3d 1087, 1099 n.7 (Fla. 2015). At present,
 the rule is a fixture of Florida law. See, e.g., Bischoff v.
 Walker, 107 So. 3d 1165 (Fla. Dist. Ct. App. 2013) (Florida
 court applying centerline presumption).
Case: 19-1158    Document: 78      Page: 15    Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                  15



 whether railroad rights-of-way, like streets and certain
 other corridors, come within the centerline presumption.
 But in the absence of a contrary indication under Florida
 law, we conclude that the centerline presumption applies
 to railroad rights-of-way that serve as boundaries of a plot,
 including a plot within a subdivision.
     Florida courts have applied the centerline presumption
 to highways, streets, canals, and nonnavigable streams.
 See, e.g., Smith, 70 So. at 436 (applying centerline pre-
 sumption to “nonnavigable stream or highway”); Bischoff,
107 So. 3d at 1168–71 (applying centerline presumption to
 a canal). In both Florida Southern Railway and Seaboard
 Air Line Railway, the boundary involved was a street being
 used by a railway, though not exclusively. A railroad right-
 of-way is relevantly akin to other corridors: it comes within
 the core rationale of the centerline presumption. When a
 property description includes a two-dimensional corridor
 (having width as well as length) as a boundary, that bound-
 ary often needs to be translated into one or more one-di-
 mensional boundaries to identify ownership, such as when
 the right-of-way use of the corridor ends; and the centerline
 presumption supplies a default rule to perform that im-
 portant task—with the content of the rule being a pre-
 sumption that the corridor, commonly a narrow strip, is not
 to be owned separately from the abutting land. See, e.g.,
 Dale A. Whitman et al., The Law of Property § 11.2 at 713,
 719 (4th ed. 2019) (“deeds, to be valid, must describe or oth-
 erwise identify the land affected,” and “[m]onuments hav-
 ing significant width,” such as “public streets and
 highways,” “raise interesting problems” of precisely identi-
 fying the lines that bound the land; the centerline pre-
 sumption solves that problem). The translation problem
 solved by the centerline presumption is presented by rail-
 road rights-of-way as by other corridors.
     Moreover, in Bischoff, the Florida District Court of Ap-
 peals described the centerline presumption as applying to
 a boundary defined by a “monument.” See Bischoff, 107 So.
Case: 19-1158    Document: 78      Page: 16    Filed: 02/20/2020




 16                                 CASTILLO v. UNITED STATES




 3d at 1168 (“The presumption is that ownership extends to
 the centerline of a monument . . . .”). Florida Statute
 § 472.005(11) defines a “monument” as “an artificial or nat-
 ural object that is permanent or semipermanent and used
 or presumed to occupy . . . any point on a boundary line, or
 any reference point or other point to be used for horizontal
 or vertical control.” A rail line meets the definition of an
 artificial monument under Florida law.
     Many other jurisdictions—very much the predominant
 number among those whose law has been cited to us—have
 applied the centerline presumption to railroad rights-of-
 way. See Asmussen v. United States, 304 P.3d 552, 558
 (Colo. 2013) (finding that a majority of jurisdictions have
 “held that the centerline presumption applies to a convey-
 ance of property abutting a railroad right-of-way”); Boyles
 v. Missouri Friends of the Wabash Trace Nature Trail, Inc.,
 981 S.W.2d 644, 650 (Mo. Ct. App. 1998) (applying center-
 line presumption to railroad right-of-way); Pebsworth v.
 Behringer, 551 S.W.2d 501, 504 (Tex. Civ. App. 1977)
 (same); Church v. Stiles, 10 A. 674, 675 (Vt. 1887) (same);
 see also Whitman et al., The Law of Property § 11.2 at 719
 (“A similar rule making the center line the boundary is ap-
 plied to railroad and other rights of way.”). But see, e.g.,
 Stuart v. Fox, 152 A. 413, 418–19 (Me. 1930) (finding “no
 reason . . . because of analogy to extend the [centerline pre-
 sumption, as applied to highways,] to railroad rights of
 way”).
     We conclude that, under Florida law, the centerline
 presumption applies to the railroad right-of-way context of
 the present case.
                               B
     In its summary-judgment opinion, the trial court con-
 cluded that the Zena Gardens and Princess Park Manor
 plats each contain a clear expression of an intent to reserve
 a reversionary interest in the FEC right-of-way in the sub-
 division grantors—an expression that suffices to rebut the
Case: 19-1158    Document: 78      Page: 17    Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                  17



 centerline presumption. SJ Op., 138 Fed. Cl. at 738–42.
 For Zena Gardens, the trial court relied on the plat’s refer-
 ence to “excepting therefrom a strip of land off the westerly
 side which is the right of way,” id. at 739–40 (citing J.A.
 759), and for Princess Park Manor, the trial court relied on
 the plat’s references to the land conveyed being “East of the
 [FEC] Right-of-Way” and “less the [FEC] Right-of-Way,” id.
 at 741 (citing J.A. 757). The landowners argue that under
 Florida law, the plats do not clearly express the intent re-
 quired to avoid application of the centerline presumption.
 We agree.
     The centerline presumption is said “to be based on the
 supposed intention of the parties, and the improbability of
 the grantor desiring or intending to reserve his interest in
 the street” when passing title to the adjoining land. Fla.
 Southern Ry., 1 So. at 513–14. Thus, a party may rebut the
 centerline presumption by “present[ing] evidence of the
 grantor’s intent not to convey to the centerline” of the rail-
 way. Bischoff, 107 So. 3d at 1171. This contrary intent
 must be “clearly expressed.” Servando, 91 So. 2d at 293;
 see Bischoff, 107 So. 3d at 1168 (“The presumption is that
 ownership extends to the centerline of a monument unless
 a contrary intent is clearly expressed.”).
      The trial court in the present matter relied on language
 of the Zena Gardens and Princess Park Manor plats that is
 not sufficient to avoid the centerline presumption. It relied
 on “east of” and “less” language in the Princess Park Manor
 plat and on “excepting” language in the Zena Gardens plat.
 But the relied-on language uses terminology to which the
 presumption remains applicable, in that the language used
 refers to the two-dimensional corridor (not a one-dimen-
 sional edge) or even to the right-of-way itself (as an ease-
 ment) in affirmatively stating the boundary of the
 subdivision land and identifying certain exclusions.
    In Bischoff v. Walker, a Florida appellate court deter-
 mined that the centerline presumption applied to—and
Case: 19-1158     Document: 78      Page: 18     Filed: 02/20/2020




 18                                   CASTILLO v. UNITED STATES




 was not rebutted by—a canal adjacent to land described as
 “lying East of [the] Canal.” 107 So. 3d at 1166–68. That
 language did not refer to the edge of the Canal as the
 boundary. The “East of the [FEC] Right-of-Way” language
 in the Princess Park Manor plat is nearly identical to the
 plat language in Bischoff, except the two-dimensional mon-
 ument named as a boundary is not a canal but a railroad
 corridor.
      In Dean v. MOD Properties, Ltd., a Florida appellate
 court held that a deed conveying the entire parcel “less and
 except the following described [road right-of-way] ease-
 ment” did not exclude the land of the road from application
 of the centerline presumption. 528 So. 2d 432, 432–33 (Fla.
 Dist. Ct. App. 1988). The court held that the language
 “served simply to exclude the recorded easement in favor of
 the [easement beneficiary] from the title interest being con-
 veyed and to prevent the recorded easement from consti-
 tuting a breach of the covenants of warranty in each deed.”
 Id. at 434. Here, the “less the [FEC] Right-of-Way” lan-
 guage in the Princess Park Manor plat and the “excepting
 therefrom a strip of land” language in the Zena Gardens
 plat are relevantly similar to the language held insufficient
 to avoid the centerline presumption in Dean. The govern-
 ment notes that the Zena Gardens description refers to the
 “strip of land,” whereas Dean involved “easement” lan-
 guage, but we do not think that difference calls for a differ-
 ent result. The Zena Gardens language states that the
 “strip of land . . . is the right of way . . . of the [FEC] Rail-
 way.” J.A. 759. That language is so readily susceptible to
 being understood as merely indicating that certain land is
 subject to a right-of-way use right that it does not meet the
 standard of clear expression of an intent to exclude under-
 lying land-ownership rights from the property description.
     Our conclusion is reinforced by the plats’ clauses stat-
 ing reservations as to the “Streets, Avenues and Terrace”
 in Zena Gardens, J.A. 759, and the “Streets, Avenues,
 Roads, Terraces, Courts, and Alleys” in Princess Park
Case: 19-1158     Document: 78      Page: 19    Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                    19



 Manor, J.A. 757. Both plats grant easements in those areas
 to the “perpetual use of the public for proper purposes” and
 “reserve to the [grantors] . . . the reversion or reversions
 thereof whenever discontinued by law.” J.A. 757, 759. We
 assume, without deciding, that this reservation language
 would suffice to avoid the centerline presumption under
 Peninsular Point, Inc. v. South Georgia Dairy Co-op, 251
So. 2d 690, 691, 693 (Fla. Dist. Ct. App. 1971) (holding that
 presumption avoided by grantor’s dedication of streets to
 public use, “reserving unto itself . . . the reversion or rever-
 sions of the same, whenever abandoned by the public or
 discontinued by law”). But these reservation provisions
 conspicuously do not include the railroad corridor or right-
 of-way, even though the railroad right-of-way is mentioned
 elsewhere in the plats. The omission from the reservations
 confirms the absence of a reservation by the grantors as to
 the railroad corridor.
     The trial court stated that the plats’ pictorial depic-
 tions show that “none of the parcels belonging to the [land-
 owners] extend onto the railroad corridor but, instead, end
 at the edge of the railroad corridor.” SJ Op., 138 Fed. Cl.
 at 740, 741. But the maps do not allow a conclusion that
 the standard of clear expression of exclusion is met. It is
 not truly clear what the plats’ maps of the two subdivisions,
 standing alone, show about what parts of the FEC right-of-
 way are outside the west boundary line of the subdivisions.
 See J.A. 757, 759. In any event, the subdivision plat “must
 be construed as a whole . . . and every part of the instru-
 ment be given effect.” Florida East Coast Ry. Co. v. Worley,
 38 So. 618, 622 (Fla. 1905); see also North Lauderdale Corp.
 v. Lyons, 156 So. 2d 690, 692 (Fla. Dist. Ct. App. 1963). The
 plats’ verbal descriptions, as discussed above, mean that
 the plats as a whole provide less than a clear expression of
 exclusion of the railroad corridor from the land within the
 subdivisions or the parcels to be sold within them.
     We conclude, for those reasons, that the trial court er-
 roneously granted summary judgment in its original ruling
Case: 19-1158    Document: 78      Page: 20     Filed: 02/20/2020




 20                                  CASTILLO v. UNITED STATES




 as to the land at issue on appeal. That ruling rests on the
 conclusion that the Zena Gardens and Princess Park
 Manor plats, from September 1947 and November 1949, re-
 spectively, contain clear expressions of exclusion of the rail-
 road corridor from the subdivisions whose parcels were to
 be conveyed to purchasers. That conclusion, we hold, is
 contrary to law.
                               C
      Although the government defends the trial court’s orig-
 inal ruling, Government’s Brief at 40–43, the government’s
 primary argument on appeal is that this court should af-
 firm on a different ground. Specifically, it argues that the
 record of transfers to the Merwitzers and Mosses (or their
 predecessors) regarding the railroad-corridor land at issue
 makes clear that the Merwitzers and Mosses did not actu-
 ally own the corridor land at issue when they filed the plats
 for Zena Gardens in September 1947 and for Princess Park
 Manor in November 1949. Id. at 26–39. The trial court did
 not so conclude in originally granting summary judgment.
 But on reconsideration it considered the issue based on ev-
 idence that the landowners themselves submitted in seek-
 ing reconsideration, and after deeming the submissions too
 late, it seemingly endorsed the government’s contention.
 Reconsideration Op., 140 Fed. Cl. at 601–02. We hold that
 summary judgment in the government’s favor on this issue
 is erroneous on this record.
     The government argues that for the centerline pre-
 sumption to apply, the landowners must first affirmatively
 establish, through pre-platting evidence, that the Merwitz-
 ers and Mosses owned the land underlying the FEC right-
 of-way. Government’s Brief at 20–26. The trial court did
 not so conclude. It recognized, instead, that “the center line
 presumption can be rebutted” by “evidence that the grantor
 did not own the land underlying the easement at issue.” SJ
 Op., 138 Fed. Cl. at 738 (emphasis added). That treatment
 accords with the Florida Supreme Court’s ruling in
Case: 19-1158    Document: 78     Page: 21    Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                 21



 Jacksonville, Tampa & Key West Railway Co. v. Lockwood
 that “the presumption arising from the deed from [a gran-
 tor], conveying the land, and bounding it on the east by [a
 roadway], is, in the absence of proof to the contrary, that
 [the grantor] owned to the center of the street.” 15 So. 327,
 329 (Fla. 1894). The government has not shown that Flor-
 ida law required the landowners, in order to withstand
 summary judgment, to present affirmative proof of the
 Merwitzers’ and Mosses’ ownership of the at-issue part of
 the railroad corridor at the time of the 1947 and 1949 plats.
 In the absence of such a requirement, the government also
 has not shown waiver by the landowners as to pre-platting
 ownership issues.
     If the government wishes to challenge the Merwitzers’
 and Mosses’ ownership of the disputed land when filing
 their plats, it must present evidence of the transfers
 through which the Merwitzers and Mosses ultimately came
 to own what the plats presumptively include. But the rec-
 ord may not be fully developed on this issue. It is not clear
 to us that the government even sought summary judgment
 on this ground without relying on an incorrect legal conten-
 tion that the landowners had the burden to establish what
 the Merwitzers and Mosses owned when filing their plats
 in 1947 and 1949. 5



     5   See Government’s Memorandum in Support of
 Cross-Motion for Summary Judgment at 10–14, Castillo v.
 United States, 138 Fed. Cl. 707 (2018) (No. 1:16-cv-01624),
 ECF No. 25; Government’s Reply in Support of Cross-Mo-
 tion for Summary Judgment at 3–5, Castillo v. United
 States, 138 Fed. Cl. 707 (2018) (No. 1:16-cv-01624), ECF
 No. 34; Government’s Memorandum in Support of Cross-
 Motion for Summary Judgment at 9–10, Menendez v.
 United States, 138 Fed. Cl. 707 (2018) (No. 1:17-cv-01931),
 ECF No. 21; Government’s Reply in Support of Cross-Mo-
 tion for Summary Judgment at 2–5, Menendez v. United
Case: 19-1158    Document: 78      Page: 22    Filed: 02/20/2020




 22                                 CASTILLO v. UNITED STATES




      At least some of the pre-platting property documents to
 which we have been pointed themselves use the FEC right-
 of-way as a boundary. See J.A. 897 (1945 Hollett-Mer-
 witzer deed conveying land “less that certain strip of land
 off the Westerly portion . . . being bounded . . . on the East
 by a line parallel to and 50 feet East of Center Line of the
 Okeechobee-Miami Extension of the Florida East Coast
 Railway”); J.A. 943 (1949 Cotton-Moss deed conveying “the
 land East of the [FEC] Right-of-Way” and “less the [FEC]
 Right-of-Way”). Interpreting such documents, like inter-
 preting the plats themselves, requires use of the centerline
 presumption to the extent it applies. The trial court’s dis-
 cussion of pre-platting issues in the reconsideration order
 may have been colored by an understanding of the pre-
 sumption that we have determined to be incorrect in reject-
 ing the trial court’s original summary-judgment ruling. 6




 States, 138 Fed. Cl. 707 (2018) (No. 1:16-cv-01624), ECF
 No. 24.
      6   The trial court did not rely on the quitclaim deed
 executed by the Southern Drainage District to the FEC
 Railway in 1937, which the government submitted on re-
 consideration as relevant to the Zena Gardens subdivision.
 Under the summary-judgment standard requiring evi-
 dence to be viewed favorably to the nonmoving party, see
 Dairyland Power Coop. v. United States, 16 F.3d 1197,
 1202 (Fed. Cir. 1994), the 1937 deed indicates, at most, that
 the FEC Railway fell behind on its drainage-tax payments
 owed to the District and that, to clear the debt, the FEC
 Railway paid the unpaid drainage taxes for 1932–1936 and
 received from the District, in return, the quitclaim deed re-
 flecting the clearance and removal of the District’s tax lien.
 Under Florida law, the 1937 quitclaim deed conveyed only
 such “title or interest as possessed by the grantor [here, the
 Southern Drainage District] at the time of the making of
 the deed.” See Florida East Coast Ry. Co. v. Patterson, 593
Case: 19-1158     Document: 78       Page: 23   Filed: 02/20/2020




 CASTILLO v. UNITED STATES                                   23



     On the record before us, we conclude that the govern-
 ment has not justified summary judgment that the Mer-
 witzers and Mosses did not own the corridor land now at
 issue when they filed their plats. Further proceedings, in-
 cluding such record development as is appropriate, are
 warranted on that issue. We do not prejudge what conclu-
 sion may be justified on remand, whether or not the evi-
 dentiary record is supplemented.
                               III
      For the foregoing reasons, the decision of the trial court
 is reversed with respect to the portions of the FEC Railway
 right-of-way related to the condemnation orders. The por-
 tion of the trial court’s summary-ruling not challenged on
 appeal, see note 2, supra, is not disturbed. We remand the
 case for further proceedings, including any appropriate fur-
 ther development of the factual record.
     Costs awarded to appellants.
                REVERSED AND REMANDED




 So. 2d 575, 577 (Fla. Dist. Ct. App. 1992). Moreover, “the
 execution of a quitclaim deed, without more, does not nec-
 essarily import that the grantor possesses any interest at
 all and if the grantor has no interest in the land described
 at the time of conveyance, the quitclaim conveys nothing to
 the grantee.” Miami Holding Corp. v. Matthews, 311 So.
2d 802, 803 (Fla. Dist. Ct. App. 1975). The government has
 not presented evidence that the Southern Drainage Dis-
 trict had ownership interests in the corridor land at the
 time of the quitclaim deed. Accordingly, the evidence does
 not support the government’s summary-judgment position
 that the FEC Railway acquired fee title through the 1937
 quitclaim deed.